[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                   _____________________________          FILED
                                                U.S. COURT OF APPEALS
                            No. 07-14390          ELEVENTH CIRCUIT
                                                      JULY 18, 2008
                   _____________________________
                                                   THOMAS K. KAHN
                                                         CLERK
                 D. C. Docket No. 05-02174 CV-TCB-1

ANNE WHEATLEY,
                                                    Plaintiff-Counter-
                                                    Defendant-Appellant
                                                    Cross-Appellee,

    versus

MOES SOUTHWEST GRILL, LLC,
MAMA FUS NOODLE HOUSE, INC.,
RAVING BRANDS HOLDINGS, INC.,
H. MARTIN SPROCK, III,

                                                    Defendants-Counter-
                                                    Claimants-Appellees
                                                    Cross-Appellants,

JOHN DOE, JANE DOE,

                                                    Defendants.

                        _____________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (July 18, 2008)
Before EDMONDSON, Chief Judge, PRYOR, Circuit Judge, and JOHNSON,*
District Judge.

PER CURIAM:

       This diversity case centers on a controversy on whether Plaintiff was

entitled to restricted or unrestricted shares of stock. Plaintiff says unrestricted.

The District Court granted summary judgment to Defendants on the ground that no

enforceable contract existed between the parties for unrestricted shares of stock.

We affirm the judgment: as a matter of law, insufficient evidence supports the

contention that unrestricted shares were contemplated by the parties.

       On the issues dealing with sanctions, we conclude that the district court did

not abuse its discretion.

       AFFIRMED.




  *
     Honorable Inge P. Johnson, United States District Judge for the Northern District of Alabama,
sitting by designation.

                                                2